Citation Nr: 1115182	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's case comes from the RO in Atlanta, Georgia.

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In November 2009 and April 2010, the Board remanded for further development.  The case has been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran has consistently demonstrated Level XI hearing acuity in the right ear, and at worst Level II hearing acuity in the left ear.     


CONCLUSION OF LAW

The criteria for an evaluation in excess of the current 10 percent evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in November 2009 and April 2010.  In its November 2009 remand, the Board instructed the RO to provide the Veteran with notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Subsequently, the RO sent the Veteran a notification letter in November 2009 which included notice required by Dingess/Hartman.  However, the letter did not include notification as required by Vazquez-Flores.  Consequently, the Board remanded the matter again in April 2010.  

In its April 2010 remand, the Board specifically requested that the RO provide the Veteran with a corrective notification in compliance with the requirements set forth in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), obtain audiometric results for all relevant tests during the applicable time period, and readjudicate the Veteran's claim.  The RO sent the Veteran a letter in April 2010 which did not set forth the notification as detailed in Vazquez-Flores and the Board's April 2010 remand instructions.  However, the requirements were set forth in the February 2011 supplemental statement of the case.  While the Board notes that it requested that the Veteran be provided a separate letter addressing Vazquez-Flores, it finds there was substantial compliance with the remand instructions and no prejudice resulted as will be discussed in detail below.  Furthermore, audiometric results were obtained and the Veteran's claim was readjudicated in a February 2011 supplemental statement of the case.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  


Duties to Notify and Assist 

In correspondence dated in January 2005, November 2009, and April 2010 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his service-connected bilateral hearing loss disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The November 2009 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a February 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The Board has also considered Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in which the United States Court of Appeals for Veterans Claims (Court) held that for an increased compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

As noted above, the Veteran was not issued a separate letter with regard to the  notice set forth in Vazquez-Flores.  If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions and testimony, as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail on his claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  The Board finds that any notice errors did not prejudice the Veteran, who had a meaningful opportunity to participate effectively in the processing of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In any event, the Federal Circuit recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).   Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further notification development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the March 2005 VA examination was conducted before the examination worksheets were revised to include the effects of hearing loss disability on occupational functioning and daily life.  However, the December 2009 VA examiner discussed the functional effects of the Veteran's hearing loss disability concluding that there was significant effect on his occupation and difficulty understanding speech.  The Board finds that the evidence obtained at this examination satisfies the requirement that an audiologist address the functional effects caused by a hearing disability.  The Board, therefore, concludes that the examination reports obtained for this claim are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He presented personal testimony before the undersigned Veterans Law Judge in August 2009.  Thus, the duties to notify and assist have been met. 

Hearing Loss

The Veteran essentially contends that his bilateral hearing loss disability is more disabling than contemplated by the current 10 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The medical evidence of record includes various audiological assessments which are discussed in detail immediately below.

A March 2005 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

20
55
65
60

The average pure tone threshold was shown as 105 decibels in the right ear and 50 decibels in the left ear.  Using the Maryland CNC word list, the examiner found that speech recognition was not established in the right ear and was 90 percent in the left ear.

Because the Veteran's speech recognition score could not be established in the right ear and because he meets the requirements for provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment in the right ear, the Board will use table 38 C.F.R. § 4.85, Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average to evaluate his right ear hearing loss.  Reference to that chart shows that right ear hearing loss is at Level XI impairment.  See 38 C.F.R. § 4.85 (c) (2010).  Additionally, reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear hearing loss to be Level II impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level XI hearing loss and left ear with Level II hearing loss, a 10 percent evaluation is assigned.

A December 2009 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

25
60
65
60

The average pure tone threshold was shown as 105 decibels in the right ear and 53 decibels in the left ear.  Using the Maryland CNC word list, the examiner noted that speech recognition was not established in the right ear and was 94 percent in the left ear.

Because the Veteran's speech recognition score could not be established in the right ear and because he meets the requirements for provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment in the right ear, the Board will use table 38 C.F.R. § 4.85, Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average to evaluate his right ear hearing loss.  See 38 C.F.R. § 4.85 (c) (2010).  Reference to Table VIA shows right ear hearing loss to be Level XI impairment.  Additionally, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss to be Level I impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level XI hearing loss and left ear with Level I hearing loss, a 10 percent evaluation is assigned.

The Board notes that there are other several VA and private audiological reports of record (i.e. those dated in November 2003, September 2006, January 2009, April 2009, and May 2009).  However, these reports do not contain sufficient data for VA rating purposes, to include providing puretone thresholds in all of the specified frequencies and speech discrimination tests in accordance with the Maryland CNC. 

Based on these findings, an evaluation in excess of the current compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2010).

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, having to turn up the volume on the television, having to read lips, and requiring a hearing aid, is not competent to report that his hearing acuity is sufficient to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155 (West 2002).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current 10 percent rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.   However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

Furthermore, the Veteran has not been hospitalized for his disability.  The September 2009 VA examiner noted that the Veteran's bilateral hearing loss had significant effects on his occupation and the Veteran reported difficulty understanding speech despite using his hearing aids.  However, none of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the Board finds no basis for further action on this question.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's hearing loss disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


